By JUDGE CHARLES H. SMITH, JR.
This matter has been under review by the Court for decision with regard to the defendant's demurrer to count 2 of the Motion for Judgment. The Court entered an order herein on April 4, 1990, sustaining the defendant’s demurrer as to count 1 and dismissing that count with prejudice. I have now completed my review of counsel’s respective memoranda with regard to the remaining issue.
The plaintiff, in count 2, has alleged that the defendant failed or refused to provide her with a sáfe work environment; that in spite of her numerous complaints regarding unsafe working conditions, the situation was not rectified by the defendant and ultimately resulted in her being forced to leave the defendant’s employ, thus constituting constructive discharge of employment. I am of the opinion that these allegations fall squarely within the purview of Virginia's plan for the safety and health of employees promulgated in conformity with the Federal Occupational Safety and Health Act of 1970. See 8 40.1-44.1 et seq. of the Code. Specifically, I am of the opinion that the plaintiff’s exclusive rights and remedies under the pleadings are prescribed in 8 40.1-51.2 et seq. of the Code. I am further of the opinion that the pleadings do not bring this within any public policy exception to *189the employment-at-will doctrine since the plaintiff obviously had a statutory remedy available to her under the Virginia Safety Act. Thus, the court would sustain the demurrer as to count 2 of the Motion for Judgment.